Citation Nr: 1417897	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-36 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to October 24, 2011.

2.  Entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, beginning October 24, 2011, to include entitlement to an earlier effective date.

3.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to the service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Heather Vanhoose, attorney at Jan Dils Attorneys at Law, L.C.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1989 to February 1992.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2011 rating decision, the RO increased the rating for degenerative disc disease of the lumbar spine from 10 to 40 percent, effective October 24, 2011.  As this is not the highest rating available for this disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2012, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcripts are of record.  During the hearing, the Veteran, through his representative, stated he was satisfied with the 40 percent disability evaluation for his lumbar spine disability but requested an earlier effective date.  The Board notes that this request is essentially a request for entitlement to initial disability evaluation in excess of 10 percent prior to October 24, 2011, which is already on appeal.

The Board also notes that at the hearing, additional evidence was added to the record and was accompanied by a waiver of initial RO review.  Thus, a remand is not required.  See July 2012 statement; 38 C.F.R. § 20.1304(c) (2013).

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.


FINDINGS OF FACT

1.  The Veteran is compensably service connected for degenerative disc disease of the lumbar spine.

2.  Prior to July 18, 2007, the Veteran's degenerative disc disease of the lumbar spine was not productive of forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  On July 18, 2007, the Veteran's degenerative disc disease of the lumbar spine was productive of forward flexion to 30 degrees.  

4.  On January 20, 2009, the Veteran's degenerative disc disease of the lumbar spine was productive of forward flexion to 90 degrees without pain or weakness.

5.  Since October 24, 2011, the Veteran's degenerative disc disease of the lumbar spine has not been productive of unfavorable ankylosis of the entire thoracolumbar spine.

6.  Resolving all doubt in his favor, the Veteran's current radiculopathy of the right lower extremity is related to his lumbar spine disability.


CONCLUSIONS OF LAW

1.  Prior to July 18, 2007, the criteria for an initial disability evaluation in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242 (2013).

2.  Beginning July 18, 2007, the criteria for a disability evaluation of 20 percent for degenerative disc disease of the lumbar spine, and no higher, are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242.

3.  From January 20, 2009, the criteria for a disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242.

4.  Beginning October 24, 2011, the criteria for a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242. 

5.  Resolving all doubt in the Veteran's favor, radiculopathy of the right lower extremity is proximately due to or the result of the Veteran's service-connected lumbar spine disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Here, the Veteran's appeal concerns the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required; therefore, any defect in the notice requirement is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  

As for the remaining claim, the disposition of the claim for entitlement to service connection for radiculopathy of the right lower extremity is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, to include affording him VA examinations.  He was provided the opportunity to present pertinent evidence and testimony in a July 2012 Travel Board hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
Lumbar Spine Disability Evaluation 

The Veteran's degenerative disc disease of the lumbar spine is evaluated as 10 percent disabling prior to October 24, 2011 and as 40 percent disabling thereafter, under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  He contends a higher rating is warranted.  

Diagnostic Code 5242 assigns a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The evidence of record demonstrates that on July 18, 2007, the Veteran had a range of motion testing conducted at Elk River Chiropractic, where the flexion of his lumbar spine was limited to 40 degrees with pain.  Another range of motion was conducted in October 2007; however, the examiner did not clearly specify the flexion limitation of the Veteran's lumbar spine.  

On January 20, 2009, he was afforded a VA spine examination.  During the examination, the Veteran reported a history of decreased motion, stiffness, weakness, spasms and pain.  Upon physical examination, his gait was normal and there was no evidence of kyphosis, reverse lordosis, scoliosis, or muscle spasm.  A range of motion testing revealed flexion to 90 degrees without pain, and there was no additional limitation of motion after three repetitive testing.  An MRI of his lumbar spine revealed degenerative changes and degenerative disc disease.  

Since the January 2009 testing, the only other range of motion testing of record is from an October 24, 2011 examination at Dauphin Orthopedics.  At this time, the Veteran's flexion was limited to 15 degrees.

The Board notes there are additional private and VA records pertaining to the treatment of the Veteran's lumbar spine.  However, these treatment records provide generalized statements of pain which have already been contemplated by the applicable Diagnostic Code via the range of motion testing.  

The Board finds all the range of motion testing to be highly probative and equally probative because they were conducted by trained medical professionals.

As for the Veteran's contentions of a history of decreased motion, stiffness, weakness, spasms and pain, while he is competent to report on his observable symptoms, an objective examination is more probative in determining the actual degree of the Veteran's impairment.  As previously noted, the range of motion testing contemplates any symptoms of pain.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his lumbar spine disability.  Accordingly, the Board assigns a low probative value to the Veteran's contentions.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted prior to July 18, 2007 because treatment records during this period contain only complaints of pain with no range of motion testing.  

From July 18, 2007, the evidence indicates a rating of 20 percent, and no higher, is warranted because forward flexion was limited to 40 degrees.  

From January 20, 2009, the evidence indicates an evaluation in excess of 10 percent is not warranted because the forward flexion improved to 90 degrees and there were no findings of pain, weakness, or spasm on repetitive testing.

Finally, beginning October 24, 2011, an evaluation in excess of 40 percent is not warranted because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.

The Board further notes there is no evidence of intervertebral disc syndrome or any objective evidence of neurological abnormalities pertaining to the Veteran's left lower extremity that would warrant a higher rating under a separate Diagnostic Code.  As for neurological abnormalities pertaining to the Veteran's right lower extremity, the Board will not discuss this issue as it has already been contemplated below in a favorable decision for entitlement to service connection as secondary to his lumbar spine disability.  Furthermore, the evidence of record does not suggest the Veteran has experienced any additional functional impairment above and beyond the limitation of motion objectively demonstrated as there were no findings of stiffness, spasm, weakness, or increased pain on repetitive testing during examination.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995)

As a preponderance of the evidence is against the assignment of an increased evaluation for the periods prior to July 18, 2007 and beginning January 20, 2009, the benefit-of-the-doubt rule does not apply, and to this extent only the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As for the period beginning July 18, 2007 through January 20, 2009, the appeal is granted for an increase evaluation to 20 percent and no higher for the Veteran's lumbar spine disability.  To this extent only, the appeal is granted.

Extraschedular and TDIU Consideration

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's service-connected degenerative disc disease of the lumbar spine, which is primarily productive of pain and functional limitations.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's lumbar spine disability, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable for the applicable rating periods.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection for Radiculopathy of the Right Lower Extremity

The Veteran was afforded a VA peripheral nerves examination in March 2010.  Upon examination, there was no evidence of a right lower extremity radiculopathy based on electro-diagnostic findings.  Unfortunately, the examiner failed to review the Veteran's private medical records.  As such, the examination is inadequate and can be afforded no probative value. 

In an October 2011 addendum opinion, a private physician confirmed current evidence of numbness to the Veteran's right lower extremity and opined that he did not believe the numbness was related to the Veteran's back because the affected area was supplied by the lateral femoral cutaneous nerve.  

In January 2012, the Veteran's chiropractor issued an opinion stating that the Veteran's right leg numbness is caused by nerve root irritation in the lumbar spine. 

The Board finds the two private opinions to be of equal probative weight as they are both from trained medical professionals who examined the Veteran and reviewed his medical history.  Given, the equal evidentiary value of the medial opinions, reasonable doubt must be resolved in the Veteran's favor and entitlement to service connection for radiculopathy of the right lower extremity secondary to degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. § 5107(b).  

Thus, the claim is granted.


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to July 18, 2007 is denied.

From July 18, 2007, entitlement to a disability evaluation of 20 percent, and no higher, for degenerative disc disease of the lumbar spine, is granted.

From January 20, 2009, entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

Beginning October 24, 2011, entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to the service-connected degenerative disc disease of the lumbar spine, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


